DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Remark
Preliminary amendment filed on 01/08/2021 has been noted. Claims 2-15 have been amended. Claims 1-15 are pending and considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 1994/019013A1 to SMITHKLINE BEECHAM COORPORATION
WO 1994/019013A1 describes a method for making a vaccine composition comprising some liposome and also antigen from at least one or three or more influenza viruses which includes influenza A, influenza B and influenza C et al. that comprises influenza antigenic protein hemagglutinin and influenza D protein and adjuvant 3D-MPL. 
This procedure comprises  Another preferred vaccine composition of this invention comprises a selected antigen, e.g., the flu D protein as described above, and 3D-MPL, which components are entrapped or intercalated in a liposome preparation. Optionally, the liposome, flu D protein, and 3D-MPL-containing vaccine composition may also contain one or more additional influenza antigens or other antigens or desirable adjuvants and agents as described above. In one preferred formulation, the vaccine contains the antigenic polypeptide Flu D protein and 3D-MPL placed into a carrier liposome. In another formulation, the vaccine contains a mono- or multi-valent influenza antigen similarly involved with a carrier liposome. The inventors have discovered that the liposome preparations described herein are capable of functioning not only as carriers, but also as adjuvants, and are particularly advantageous because making them does not require organic solvents or high shear fields which is a significant advantage for protein drugs, and all ingredients for the liposomes are considered safe for internal administration. Because of the simplicity and flexibility of the preparative method, these liposome preparations are suitable for large scale manufacturing. The inventors have also discovered that 3D-MPL can be readily incorporated into the liposomal structures described herein in combination with influenza antigens to obtain results superior to that found when influenza antigens are combined with known conventional adjuvants. Significantly, a vaccine composition containing D protein in a 3D-MPL and liposome formulation has even greater potency than D protein in CFA. See, e.g., Examples 20 and 22 in detail. In general,  the liposome preparations useful in the vaccine composition of the invention are prepared by dispersing in an aqueous medium in a manner adequate to form liposomes, a composition comprising a liposome-forming material containing a long chain aliphatic or aromatic-based acid or amine; a hydrating agent of charge opposite to that of the acid or amine, which agent is present in a molar ratio of between 1:20 and 1:0.05 relative to the acid or amine; and water in an amount up to 300 moles relative to the solids.
In preparing the influenza vaccine, the step comprises sonicating the preparation material comprising an antigen of influenza virus and adjuvant . The method comprises Vaccine compositions according to this invention containing purified D protein of an influenza virus (Example 13) in aluminum hydroxide adjuvant, with or without 3D-MPL, were prepared as follows: 3D-MPL (RIBI Immunochemical, Hamilton, MT) was reconstituted in sterile water for injection to a working concentration of 1 mg/ml. This stock solution was sonicated for 30 minutes, and subsequent dilutions, made in 5% dextrose, were sonicated for an additional 10 minutes prior to addition to mixtures of the D protein in aluminum hydroxide. The antigen doses were titrated from 0.01, 0.1, 1.0, 10, 20, to 100 μg/dose of injection; and the 3D-MPL doses were titrated from 0.025, 0.25, 2.5, 25, to 50 μg/dose of injection. The ratio of 3D-MPL: antigen was maintained at 2.5:1 (w/w) for all antigen doses except the 100 μg dose, as shown in Table 5 below. Aluminum hydroxide was 100 μg per dose in all cases. A control vaccine composition contained 20 μg antigen mixed with CFA. The final injection volumes were 0.2 ml per mouse. For these protection studies, mice (CB6FJ; H-2dxb) were injected subcutaneously with a selected vaccine dose, at weeks 0 and 3, and challenged intranasally (under metofane anesthesia) at week 7 with 2 to 5 LD50 doses of A/Puerto Rico/8/34 [A/PR/8/34 (influenza type A, H1N1) ] virus. Currently available commercial influenza vaccines are based on the principle that antibody to HA or NA confers protection. They consist of non-adjuvanted, inactivated, whole, or split virus products utilizing virus grown in embryonated hen's eggs. All influenza vaccines currently contain preparations of haemagglutinin from H1N1, H3N2, and type B virus strains. Therefore, The cited reference  anticipates claims 1-4 and 9-13. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648